 


113 HR 2915 IH: Protect Children from Sex Tourism Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2915 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Cotton (for himself and Mr. Gowdy) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend section 2423 of title 18, United States Code, to eliminate a defense, to a criminal prosecution under that section, based on the state of mind of the defendant as to the age of the minor engaging in, or intended to engage in, a commercial sex act. 
 
 
1.Short titleThis Act may be cited as the Protect Children from Sex Tourism Act of 2013. 
2.Elimination of defense based on the defendant’s state of mind as to the age of the minor engaging in, or intended to engage in, a commercial sexual actSubsection (g) of section 2423 of title 18, United States Code, is amended to read as follows: 
 
(g)In a prosecution under this section based on illicit sexual conduct, as defined in subsection (f)(2), the Government need not prove that the defendant knew the minor engaging in, or intended to engage in, a commercial sex act had not attained the age of 18 years..  
 
